Citation Nr: 0709252	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a heart condition.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a ventral hernia (claimed as hernia).

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for peptic ulcer disease (PUD) (claimed as ulcer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The records of the National Personnel Records Center show the 
veteran had active service from March 1977 to September 1977 
and from March 1980 to November 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the claims.

The veteran appeared at a Travel Board Hearing in August 2006 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that bilateral flat foot are not related to an in-service 
disease or injury.

3.  A December 1997 rating decision denied service connection 
for a heart condition, which, in the absence of an appeal, 
became final and binding on the veteran.

4.  The evidence submitted since the December 1997 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a heart condition and does not raise a 
reasonable possibility of substantiating the claim.

5.  A July 1982 rating decision denied service connection for 
a ventral hernia and PUD, which, in the absence of an appeal, 
became final and binding on the veteran.

6.  A June 1986 administrative decision determined that new 
and material evidence was not submitted to reopen the 
previously denied 1982 claim, and the 1986 decision also 
became final and binding on the veteran in the absence of an 
appeal.

7.  The evidence submitted since the June 1986 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a hernia and PUD, and it does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A bilateral flat foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The December 1997 rating decision is final.  New and 
material evidence sufficient to reopen a previously denied 
claim for entitlement to service connection for a heart 
condition has not been submitted.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).
3.  The June 1986 decision is final.  New and material 
evidence sufficient to reopen previously denied claims for 
entitlement to service connection for a ventral hernia and 
PUD has not been submitted.  38 U.S.C.A. §§ 5103A(d)(2)(f), 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, a July 2003 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the underlying claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter also informed him that he needed to submit new and 
material evidence to reopen the previously denied claims.

The July 2003 letter defined new and material evidence, and 
also informed the veteran that he needed evidence that showed 
a causal relationship between his disorders and his active 
service, including any aggravation of an existing condition.  
A March 2006 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, and 
the transcript of his hearing.  The Board also notes that the 
RO afforded the veteran a gastrointestinal examination even 
though his application was to reopen a previously denied 
claim.  See 38 C.F.R. § 3.159(c)(4)(iii).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.

The Board further notes that the veteran asserted at his 
hearing that his service medical records are incomplete.  The 
Board finds nothing in the claims file that raises any 
indication that they are in fact incomplete.  The service 
medical records reflect records of treatment, including 
inpatient treatment at all of the military installations he 
claims to have been treated.  They also contain the service 
medical records related to his period of ARNG service.  Thus, 
the Board must reject this assertion.

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  The Board notes that the RO did not 
readjudicate the veteran's service connection claim after 
issuance of the March 2006 letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Nonetheless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and that new and material evidence 
has not been submitted any question related to an initial 
evaluation of the flat foot disability or the effective date 
to be assigned is rendered moot.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Flat feet

The veteran asserts that the rigors of his active service, 
combined with his having to wear combat boots, aggravated his 
flat foot condition.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre-existing disorder is 
"noted" on entering service, in accordance with 38 U.S.C.A. 
§ 1153 the veteran has the burden of showing an increase in 
disability during service. If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  Wagner, 370 F.3d 
at 1096.

The claims file reflects that the veteran's record of service 
is somewhat intricate, as he had intervening periods of USAR 
and ARNG membership in between his active service.  As 
already noted, his initial period of active service was for 
basic military training in 1977 following his enlistment in 
the ARNG.

His March 1977 Report Of Medical History, which he completed 
as part of his enlistment physical examination, reflects no 
indication by him of any history of a foot or other 
musculoskeletal disorder.  The March 1977 Report Of Physical 
Examination reflects that the examiner assessed the veteran's 
feet as normal, without any notation.

The service medical records for his initial period of active 
service are negative for any complaints, findings, or 
treatment for any foot ailments related to flat feet.  
Further, in December 1978, the veteran again indicated no 
history of a foot or other musculoskeletal disorder.  A 
December 1978 Report Of Medical Examination For Estimated 
Time of Separation reflects that the his feet were again 
assessed as normal.

The service medical records contain no record of a physical 
examination upon the veteran's enlistment for his second term 
of active service, which began in March 1980.  At his 
discharge secondary to his being found physically unfit for 
further duty because of his pre-existing gastrointestinal 
problems, the veteran again indicated on his September 1981 
Report of Medical History that he had no history of foot or 
other musculoskeletal symptoms.  The September 1981 Report Of 
Physical Examination reflects that the examiner assessed the 
veteran's feet as normal, without any notation.

Also of record is a January 1986 Report Of Examination For 
Enlistment, ARNG, which shows the veteran's feet were 
assessed as abnormal, with a notation of pes planus (flat 
feet), moderate, bilateral.  This is the earliest evidence of 
the veteran having flat feet, but it did not occur during his 
active service.  Thus, there is no evidence that the veteran 
had flat feet when he entered or was separated from either 
period of his active service, and the presumption of 
soundness remains applicable to his claim.  38 C.F.R. 
§ 3.304(b).
VA outpatient records for the period 2001 to 2005 reflect 
that the veteran underwent a left bunionectomy in 2001 and a 
right bunionectomy and tendon repair in 2002.  There is no 
evidence in these records of any comment or opinion by any of 
his medical care providers that his bilateral foot 
symptomatology is causally related to his military service.  
The records of the private podiatrist who treated the veteran 
reflect the same.  They show his treatment for his foot 
symptomatology, but they contain no comment or opinion that 
his bilateral foot disorder is causally related to his active 
service.  Thus, the Board is constrained to find that the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  In light of the 
finding above, there is no reasonable doubt to resolve in the 
veteran's favor.

New and material evidence

In December 1981, the veteran applied for service connection 
for pancreatitis.  His service medical records document an 
extensive history of gastrointestinal symptomatology.  
Beginning with his examination for his initial tour of active 
service in 1977, the veteran consistently reported a pre-
service history of a hernia and the 1976 surgical repair of 
it.  His medical history also document that he was born with 
imperforate anus and required corrective surgery for that 
birth defect.  The service medical records document treatment 
for inflammation of the hernia repair surgical site shortly 
after his entry into active service.

A July 1977 entry reflects that the sutures were not removed 
until after his initial entry into active service.  The 
service medical records document chronic symptoms of the 
abdominal suture site but no recurrence of a hernia during 
that initial tour of duty.  The March 1977 Report Of Medical 
Examination For Enlistment, ARNG, reflects that the veteran's 
abdomen and viscera were assessed as abnormal, with 
annotation of a 10-inch mid-line scar and a four-inch oblique 
scar of the left lower quadrant.  A November 1978 ARNG 
Medical Profile reflects that he was limited to running only 
for his physical training due to an infected suture 
granuloma.  

He started his second tour of active service on March 26, 
1980.  An April 1980 Army Inpatient Treatment Record Cover 
Sheet (DA Form 3647 reflects that, while on leave in Indiana 
following basic training, the veteran was admitted to Winona 
Hospital, Indianapolis, IN, on April 10, 1980, and was 
discharged on April 12th.

The Winona Discharge Summary reflects that he presented with 
a three-week history of abdominal pain and intermittent 
vomiting during the prior one week.  The Summary also noted a 
history of three previous intra-abdominal surgeries, 
apparently related to an imperforate anus as a newborn and a 
ventral hernia, as well as a history of ulcers.  As a result 
of tests that showed an elevated amylase, it was initially 
believed that he had acute pancreatitis.  Examination 
revealed an operative repair of imperforate anus and tender 
epigastrium, normal bowel sounds, and hemi-positive stools.  
His abdomen showed fairly severe inflammation of a 
subumbilical and hypogastric midline scar with visible suture 
material, and obvious granuloma formation in that area.  The 
suture line was not draining but was tender and indurated.  
The examination was unremarkable, except for a grade I/IV 
systolic ejection murmur heard.

An upper GI was conducted to rule out an obstruction.  It 
revealed a very deep but not very big ulcer, after which he 
was started on IV Tagamet.  The veteran responded well to the 
Tagamet, as his amylase went to normal, without recurrence of 
pain, vomiting, or evidence of GI bleeding.  The final 
discharge diagnoses were PUD with penetrating ulcer, 
pancreatitis secondary to the PUD, severe foreign body and 
granuloma reaction abdominal midline suture scar, and smoker.

Subsequent to his return to duty at Ft. Leonard Wood, MO, the 
veteran again presented at the emergency room in early June 
1980 with complaints of abdominal pain and vomiting-the 
vomitus streaked with blood.  He reported his hospitalization 
in Indiana and diagnosis of PUD.  Because his laboratory 
results were unremarkable, he was told to return to the 
surgery clinic the following day.  On examination the next 
day, it was noted that most of his pain had settled in the 
right upper quadrant, so he was admitted.

Examination revealed the heart murmur, multiple abdominal 
scars, and stitch abscesses, as well as tenderness in the 
left lower and right upper quadrants with voluntary guarding 
but no rigidity.  Laboratory data were essentially 
unremarkable, and he was not anemic.  The veteran continued 
to vomit for one week after admission.  Barium enema showed a 
questionable filling defect or mucosal abnormality in the 
distal sigmoid colon.  An upper GI showed no active ulcer but 
did show spasticity and deformity of the duodenal bulb.  He 
was started on Tagamet and antacids, and his symptoms rapidly 
improved.  A proctoscopy revealed no abnormality.  The 
discharge diagnosis was PUD.

The service medical records document extensive recurrent 
episodes of GI symptomatology, including inflammation of the 
hernia surgical repair site.  The veteran was hospitalized 
again in March 1981 after presenting with complaints of 
abdominal pain and vomiting.  The March 1981 Treatment Cover 
Sheet reflects he underwent an abdominal ultrasound and 
flexible sigmoidoscopy.  The discharge diagnosis was 
abdominal pain secondary to fecal impaction.  He also 
presented with complaints of abdominal symptoms in August 
1981 and September 1981.  The diagnosis in August 1981 was 
viral gastroenteritis, and in September 1981 it was simple 
diarrhea.

In September 1981, he was discharged from active service.  
The September 1981 Report Of Medical Examination reflects 
annotation of the abdominal surgical scars.  The examiner 
assessed the veteran's abdomen and viscera as normal.

After assessment of the service medical records, a July 1982 
rating decision determined that the veteran's PUD and ventral 
hernia existed prior to his entry into active service, it was 
not aggravated by his active service, and denied service 
connection.  The pancreatitis was assessed as secondary to 
the PUD.  A July 1982 RO letter informed the veteran of the 
July 1982 rating decision and of his appeal rights.  There is 
no record that the July 1982 letter was not delivered to the 
veteran or that postal officials returned it to VA as 
undeliverable.  Neither is there any evidence that he 
appealed the decision.  Therefore, it became final and 
binding on him in accordance with applicable law.

The veteran submitted an essentially duplicate claim in May 
1986.  A June 1986 RO letter informed him that the claim was 
duplicative of the 1981 claim and that he had not submitted 
new and material evidence.  It also informed him of his right 
to appeal.  There is no record of that the June 1986 letter 
was not delivered to the veteran or that postal officials 
returned it to VA as undeliverable.  Neither is there any 
evidence that he appealed the decision.  Therefore, it became 
final and binding on him in accordance with applicable law.

The June 1986 decision is the last final decision related the 
issues of entitlement to service connection for a ventral 
hernia and PUD.

In July 1997, the veteran submitted a claim for entitlement 
to service connection for a heart condition.  The veteran 
noted on his March 1977 Report Of Medical History that he had 
a history of shortness of breath and heart trouble, but the 
March 1977 Report Of Medical Examination reflects that his 
heart was assessed as normal.  An August 1977 Report Of 
Medical History, however, which he accomplished after his 
return to the ARNG from the 1977 active tour reflects that 
the examiner noted a lifelong history of a functional heart 
murmur.  An examiner at a December 1978 ARNG examination for 
separation again noted the veteran's murmur and his history 
of shortness of breath on exertion.  A December 1978 Report 
Of Medical Examination reflects notation of the murmur and 
the examiner's assessment that the veteran's heart was 
normal.

The evidence set forth above in the discussion of the PUD and 
hernia is hereby incorporated here by reference.  The service 
medical records document one episode where the veteran was 
med-evaced due to heat exhaustion.  Examination revealed no 
heart related pathology, and he was treated for heat 
exhaustion symptoms and released.  The September 1981 Report 
Of Medical Examination reflects that the murmur was noted, 
and his heart was assessed as normal.  His blood pressure at 
separation was 100/70 (systolic/diastolic).  The claims file 
reflects no evidence of treatment for a heart condition 
within one year of the veteran's separation from either 
period of his active service.  The ARNG service medical 
records reflect that the veteran was air-evac for heat 
exhaustion in June 1987, which was several years after his 
active service.  He was treated with hydration, observed, and 
released. 

A December 1997 rating decision denied the veteran's claim 
for service connection.  A January 1998 RO letter informed 
the veteran of the December 1997 rating decision and of his 
appeal rights.  There is no record of that the January 1997 
letter was not delivered to the veteran or that postal 
officials returned it to VA as undeliverable.  Neither is 
there any evidence that he appealed the December 1997 
decision.  Therefore, it became final and binding on him in 
accordance with applicable law.  The December 1997 rating 
decision is the last final decision on the issue of 
entitlement to service connection for a heart condition.

Applicable legal standard

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes that the SOC reflects that the RO deemed the 
claims as having been reopened.  Nonetheless, the Board has 
the jurisdictional responsibility to consider whether it was 
proper to reopen the claims.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board will determine whether new 
and material evidence has been submitted and, if so, consider 
entitlement to service connection on the merits.

The legal standard for service connection set forth in the 
discussion of the flat feet claim is incorporated here by 
reference.  Further, where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a heart 
disorder becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The only evidence added to the claims file since the 1986 and 
1997 decisions is the veteran's testimony at his hearing and 
his VA outpatient treatment records for the period 2001 to 
2005.  At the hearing, the veteran asserted that his hernia 
caused him to experience chest pains.  He also recalled the 
incident where he experienced heat exhaustion, and he 
asserted that the food he ate in active service aggravated 
his hernia, as well as the fact that he required treatment 
for his gastrointestinal problems in service.

The outpatient treatment records document the treatment and 
maintenance of his medical conditions.  Unfortunately, they 
do not contain any evidence, comment, or opinion that any of 
his conditions are causally related to his active service, or 
even any evidence that his symptoms were continuous from his 
active service.

The Board must, regrettably, find that the evidence added to 
the record is neither new nor material.  While the veteran's 
hearing testimony had not been previously considered, it is 
not new, in that it is redundant and duplicative of the 
evidence already of record.  The same holds true for the VA 
outpatient treatment records.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence).  And 
neither is the evidence material, as none of it relates to 
any indication that his pre-existing hernia and PUD were 
aggravated by his active service, or that he developed a 
full-blown heart condition during active service or within 
year thereafter.  In fact, there still is no evidence of a 
currently diagnosed heart disorder.

Thus, there is no evidentiary basis on which to reopen the 
previously denied claims.  38 C.F.R. § 1.56(a).  The Board 
notes the March 2005 examination and nexus opinion obtained 
by the RO-presumably because the RO deemed the claims 
reopened.  See, e.g., 38 C.F.R. § 3.159(c)(4)(iii).  The 
Board makes no mention of the findings at that examination in 
this decision, as no new and material evidence has been 
submitted.  In any event, the results of the examination were 
not favorable to the veteran, even under the relaxed standard 
of presumed credibility.



ORDER

Entitlement to service connection for flat feet is denied.

New and material evidence has not been submitted.  The 
petition to reopen a previously denied claim for entitlement 
to service connection for a heart condition is denied.

New and material evidence has not been submitted. The 
petition to reopen a previously denied claim for entitlement 
to service connection for a ventral hernia (claimed as 
hernia) is denied.

New and material evidence has not been submitted.  The 
petition to reopen a previously denied claim for entitlement 
to service connection for PUD is denied.




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


